Citation Nr: 1039778	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-21 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a rating in excess of 0 percent for 
hemorrhoids prior to September 4, 2007, and in excess of 10 
percent since September 4, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from January 1964 to July 1967 and 
from June 1975 to April 1977.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of August 2006 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 
inter alia, denied a claim of service connection of hypertension 
and denied a claim for a compensable rating for hemorrhoids.  In 
a November 2007 rating decision, the RO increased the rating for 
hemorrhoids to 10 percent, effective September 4. 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Further development is needed on the claim of service connection 
for hypertension.  Based on the evidence of elevated diastolic 
blood pressure readings in service (in September 1975 and August 
1976), the current diagnosis of hypertension, and the Veteran's 
2006 history of having hypertension for a "long-time," a VA 
examination with opinion is needed to determine whether the 
Veteran's hypertension onset in or was caused or aggravated by 
service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2010).  

Further development is also needed on the claim for an increased 
rating for hemorrhoids.  Although the rating for the Veteran's 
hemorrhoids was increased during the pendency of the appeal, the 
Veteran has not indicated a desire to withdraw his original 
appeal.  Thus, this issue remains before the Board.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

Review of the record indicates that new, relevant evidence has 
been associated with the claims file subsequent to the most 
recent supplemental statement of the case.  Applicable VA 
regulations require that pertinent evidence submitted by the 
appellant must be referred to the agency of original jurisdiction 
(AOJ) for review and preparation of a supplemental statement of 
the case (SSOC) unless this procedural right is waived in writing 
by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2010).  The 
Veteran has not waived this right.  Consequently, the claim must 
be remanded, and while on remand, the AOJ must review this 
evidence and, if the claims remain denied, include such evidence 
in a SSOC.

Accordingly, the case is REMANDED for the following action:

1. Schedule a VA examination to determine 
whether the hypertension was at least as 
likely as not (i.e. to at least a 50-50 
degree of probability) incurred in or 
aggravated by service or is otherwise 
causally related to service.  The claims 
folder must be available for review by the 
examiner in conjunction with the 
examination, and this fact should be noted 
in the report.  A rationale for any opinion 
expressed must be provided.

2.  Thereafter, readjudicate the Veteran's 
claim of service connection for 
hypertension and the claim for increased 
rating for hemorrhoids.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


